FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForJune 27, 2016 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  THE ROYAL BANK OF SCOTLAND GROUP plc Correction to dividends on Series F non-cumulative preference shares of US$0.01 for the three months to 30 June 2016 27 June 2016 The previous announcement of the dividend on the Series F non-cumulative preference shares of US$0.01 for the three months to 30 June 2016 (dated 26 May 2016) contained an incorrect dividend amount payable per share. The Directors have since declared the revised dividends on the Series F non-cumulative preference shares of US$0.01 each, all of which are represented by American Depositary Shares, for the three months to 30 June 2016. The dividends will be paid on 30 June 2016 at the undernoted rate to holders on the register at the close of business on 15 June 2016. Dividend payable per share Series F US$0.53125 For further information, please contact: RBS Investor Relations Matthew Richardson Head of Fixed Income Investor Relations Tel: +44 (0)20 7678 1800 Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
